Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons For Allowance

Claims 1 – 10, 13 – 16 and 18 are allowable and all previous rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 10, 13 – 16 and 18 are allowable over the prior art since the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language of, in addition to the whole, analyze at least a portion of the stored library to determine, for a digital media file, attributes including at least one of (i) location where the photo or video content was captured, (ii) a time when the photo or video content was captured, (iii) identity of one or more people depicted in the photo or video content, (iv) identity of a person who captured the photo or video content, assign tags to the digital media files in accordance with the determined attributes, retrieve one or more user-specified sharing rules from the memory, each rule specifying one or more tags, one or more sharing mechanisms to be used when a digital media 2Application No. 16/422,809Docket No.: 32766/51520A file matches the one or more specified tags, and one or more people or devices with which the digital media file is to be shared, test at least a portion of the library against the one or more sharing rules, and share digital media files in accordance with the sharing rules.
Azoulai (US Pub. No. 2015/0286835 A1) is relied upon to teach a personal cloud device comprising (reads on one of the plurality of storage devices, see Azoulai claim 18): a housing (see Azoulai Figure 1A);  one or more processors disposed within the housing (reads on the microcontroller unit in the storage device, see Azoulai claim 18);  a local area network interface to communicatively couple the one or more processors to a local area network (reads on the wireless interfaces of Azoulai Figure 3 blocks 382, 384, 386 and 388);  at least one of: (i) internal persistent storage disposed within the housing (reads on the memory for storing digital files, see Azoulai claim 18), or (ii) an interface to removably attach the personal cloud device to (reads on a selectively deployable connector configured to communicate with an external device having a port for receiving the selectively deployable connector, see Azoulai Figure 15 and para 0077) a persistent storage device (reads on a particular type or brand mobile telephone/smart phone, a tablet computer, a laptop computer, a desktop computer, a television, a speaker, or a camera, media device, storage device, peripheral device, see Azoulai para 0057), to store a library of digital media files including photo and/or video content (reads on exemplary photos, audio, and video files, see Azoulai para 0008);  and a memory disposed within the housing and storing thereon (reads on the memory for storing digital files, see Azoulai claim 18): identifiers of one or more users authorized to operate the personal cloud device (The Examiner construes this to be an obvious limitation of Azoulai’s disclosure of the CardDrive being configured with settings and/or user permission levels to configure access, security settings and other features for each user or mobile device, see Azoulai para 0060 and 0073. Implementing user permission levels in the embodiment of one or more user identifiers is obvious due to Azoulai’s teaching and would be motivated by implementing the user permission levels in a known in the art fashion), and instructions that, when executed by the one or more processors (reads on the MCU provides instructions for operation and control of all modules and features of the device, see Azoulai para 0056), cause the personal cloud device to detect a trigger condition related to a location of a user device associated with one of the users (reads on determining when the CardDrive and mobile device are in a desired proximity or wireless range, see Azoulai para 0060), and, in response to detecting the trigger condition, automatically retrieve digital media files from the user device for storage (reads on automatically or selectively transferring files from a computer or mobile device when the CardDrive and mobile device are in a desired proximity or wireless range, see Azoulai para 0060) in the internal persistent storage or the persistent storage device (reads on the memory for storing digital files, see Azoulai claim 18); however, Azoulai does not teach Applicant’s independent claim language. 
Gatson (US Pub. No. 2016/0363976 A1) is relied upon to teach using the logged interactions (reads on store ongoing power draw data for actively utilized component devices, see Gatson Figure 4 blocks 424a and 430 and para 0050), generate an estimate of how often the personal cloud device requires access to the second persistent storage device (reads on estimate the power consumption of the individual component, see Gatson para 0050), and supply power to the second persistent storage device in view of the generated estimate (reads on apply power limitations according to the monitored power consumption, see Gatson Figure 6 block 610 and 650); however, integrating the teachings of Gatson does not remedy the deficiencies of the prior art of record.  
Iakobashvili (US Pub. No. 2010/0180198 A1) is relied upon to teach a device may have internal or external persistent storage (see Iakobashvili para 0152); however, integrating the teachings of Iakobashvili does not remedy the deficiencies of the prior art of record.
Harris (US Pub. No. 2009/0276434 A1) is relied upon to teach retrieve a unique identifier from the inserted memory card (reads on the computer determines whether the user identification stored on the inserted media/data card is that of the owner of the card and the computer is the one designated access to the transferred files, see Harris para 0025, 0027, 0033, 0054, 0065, 0077 – 0079, 0083 and 0088 and Figure 5 blocks 540, 545 and 535 and Figure 7), determine whether the unique identifier corresponds to a user authorized to operate the personal cloud device (reads on the computer determines whether the user identification stored on the media/data card is that of the owner of the card and the computer is the one designated access to the transferred files, see Harris para 0025, 0027, 0054, 0077 – 0079, 0083 and 0088 and Figure 5 blocks 540, 545 and 535 and Figure 7); however, integrating the teachings of Harris does not remedy the deficiencies of the prior art of record.  
Nguyen (US Pub. No. 2015/0052105 A1) is relied upon to teach the folder being specific to the user (reads on automatically copying content based on the identity of the user between C:\cloudservice\myfolder" directory on a local computing device and a "myfolder" location provided to a user by a cloud service provider, see Nguyen para 0022 – 0024 and 0075); however, integrating the teachings of Nguyen does not remedy the deficiencies of the prior art of record.  
Bodor (How to: Automatically backup files to USB Drive on mount, 2013) is relied upon to teach determining, by the personal cloud device, that a secondary storage device is removably attached to the personal cloud device (reads automatically determining a USB drive is attached, see Bodor page 1); and automatically backing up content stored on the primary storage device to the secondary storage device (reads automatically backing up files to USB drive once it is attached, see Bodor page 1); however, integrating the teachings of Bodor does not remedy the deficiencies of the prior art of record.  
Iampietro (US Patent No. 8589402 B1) is relied upon to teach analyze the retrieved media files to determine respective attributes including at least one of (reads on the tagging process may determine metadata by employing image-based processing techniques on the content to determine events of interest, see Iampietro col. 14 line 1 – col. 15 line 3 and col. 18 line 44 – col. 19 line 18)  (i) location where the photo or video content was captured (reads on the tag indicates it is an outdoor scene, see Iampietro col. 14 line 1 – col. 15), (ii) a time when the photo or video content was captured (reads on the tag indicates it is a daytime scene, see Iampietro col. 14 line 1 – col. 15, (iii) identity of one or more people depicted in the photo or video content (reads on the tag indicates Aunt Mary is pictured, see Iampietro col. 14 line 1 – col. 15 line 3 and col. 18 line 44 – col. 19 line 18), (iv) identity of a person who captured the photo or video content (reads on the tag indicates Aunt Mary is pictured, see Iampietro col. 14 line 1 – col. 15 line 3 and col. 18 line 44 – col. 19 line 18);  and assigning tags to the digital media files in accordance with the determined attributes (reads on creating a tag and associating the tag with a portion of the image content associated with the event of interest, see Iampietro col. 14 line 1 – col. 15 line 3 and col. 18 line 44 – col. 19 line 18); however, integrating the teachings of Iampietro does not remedy the deficiencies of the prior art of record.  
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Criado can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN F SHAW/
Primary Examiner, Art Unit 2496